Citation Nr: 0701028	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2005, the veteran and his wife presented testimony 
before a Decision Review Officer during a hearing at the RO.  
In August 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the veteran was not provided notice that 
meets the requirement of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In a recent decision by the United States 
Court of Appeals for Veterans Claims (Court), it was 
determined that the notice required by the VCAA must apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
Accordingly, the RO should furnish proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as to the 
information or evidence needed to establish a higher 
disability rating and effective date for an increase for his 
residuals from lung cancer.   

It is also noted that the claim warrants additional 
evidentiary development.  During the August 2006 Board 
hearing, the veteran testified that he had sought treatment 
at the Panama City Beach VA Medical Centers (VAMC), and from 
private treatment providers Dr. Ramirez and Dr. Fox.  The 
evidence of record only contains outpatient treatment records 
from the Biloxi VAMC through April 2004.   Records from Dr. 
Ramirez and Dr. Fox have also not been associated with the 
claims folder.  The RO should, therefore, obtain the entirety 
of the veteran's VA treatment records from the Panama City 
Beach VAMC, and private treatment records from Dr. Ramirez 
and Dr. Fox.

Additionally, throughout the pendency of this appeal, the 
veteran has argued that the September 2003 VA examination 
results are incompatible with his private examination 
findings.  The Board also notes that additional clarification 
is warranted in order to ascertain the veteran's current 
service-connected residuals from lung cancer.  It is noted 
that the veteran has also been diagnosed as having chronic 
obstructive pulmonary disease, which is not a service-
connected disability.  Accordingly, the veteran should be 
afforded a new VA examination to assess the nature and 
severity of his residuals from lung cancer.  The VA 
examination should include pulmonary function tests to 
determine the current status of his lung cancer residuals, 
including current findings related to DLCO(SB) or maximum 
oxygen consumption. Accordingly, the case is REMANDED for the 
following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain copies of the 
veteran's treatment records from the VAMC 
in Panama City Beach, and copies of 
private treatment records from Dr. Ramirez 
and Dr. Fox.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA pulmonary 
examination to determine the extent of his 
service-connected residuals of lung 
cancer.  All appropriate testing should be 
done, including pulmonary function tests 
and current findings related to DLCO(SB) 
or maximum oxygen consumption.  The 
veteran's claims folder should be 
available for review in conjunction with 
the examination, and all findings, and the 
reasons and bases therefore, should be set 
forth in a clear and logical manner on the 
examination report. The examiner should 
distinguish to the extent possible the 
degree of impairment due to the service-
connected residuals of lung cancer and 
that due to nonservice-connected COPD.

4.  Upon completion of the above requested 
development, the RO should readjudicate 
the claim of entitlement to an initial 
evaluation in excess of 10 percent for 
residuals of lung cancer.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



